DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are examined on merits herein.

Claim Objections
Claims 4 and 8 are objected to because of the following informalities:  
Claims 4 and 8 recite “the same thickness” and “the same height”, accordingly, Examiner suggests changing the limitations to: “a same thickness” and “a same height”, accordingly, to avoid a rejection for a lack of antecedent bases.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 6: Claim 6 recites: “the at least one bump has a first bump and a second bump”. The recitation is unclear, since “the at least one bump” can really be one bump, and one bump cannot have two bumps.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above recitation was interpreted as: “the at least one bump is a first bump or a second bump”.
In re Claims 7-10: Claims 7-10 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 6.
In re Claim 11: Claim 11 recites in line 6: “at least one portion on the first lower film”. The same recitation of “at least one portion” is cited in line 11 in a limitation (lines 11-12): “a height of the at least one portion is approximately less than or equal to a thickness of the first sub-layer”. The recitations are unclear, since they lead to a question – One portion of what? In addition, the current application does not teach anything other than other than a first sub-layer, also cited by Claim 11, on the first lower film.
Appropriate correction is required to clarify the claim language.
For this Office Action, based on the disclosure of the application, “at least one portion of the first lower film” of line 6 was interpreted as: “a thicker portion of the first lower film”, and the recitation of lines 11-12 was interpreted as: “a height difference between the thicker portion and other part of the first lower film is approximately less than or equal to a thickness of the first sub-layer”.
In re Claim 11: Lines 13-15 of Claim 11 recite: “a height of at least one portion is approximately less than or equal to a thickness of a first lower film part or a second lower film part attached to a corresponding portion”. The recitation is unclear for the same reason that was cited for lines 6 and 11-12. In addition, it is unclear what “a corresponding portion” means.
Appropriate correction is required to clarify the claim language.
For this Office Action, the limitation of lines 13-15 was interpreted as: “the height difference is approximately less than or equal to a thickness of the other part of the first lower film”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonoda et al. (US 2018/0019418). 
In re Claim 1, Sonoda teaches a display apparatus (Abstract) comprising:
a display panel 2 (Fig. 1, 2, 12, 13, paragraphs 0017, 0023) – including substrate SUB1 - having a folding portion BA (paragraph 0029) about which the display panel 2 is configured to fold;
a first lower film PP-right in Fig. 12 and a second lower film PP-left (paragraph 0030) on one surface of the display panel, the first lower film and the second lower film being spaced apart from each other;
at least one bump 51 (Fig. 13, paragraphs 0067-0068) on the first lower film or the second lower film; and
a first sub-layer 50 (Fig. 13, paragraphs 0067-0068) on the first lower film; wherein, 
when the display panel is folded (as Fig. 13 shows), the folding portion BA is configured to fold so that a surface of the display panel located further from the first sub-layer is exposed and the first sub-layer faces another surface of the display panel located closer to the first sub-layer, and wherein 
a height of the at least one bump 51 is approximately less than or equal to a thickness of the first sub-layer 50.

Allowable Subject Matter
Claim 2 and Claim 11, as interpreted, contain allowable subject matter. Claim 2 would be allowed if amended to incorporate all limitations of Claim 1 on which it depends. Claim 11 would be allowed if amended to overcome rejections under 35 U.S.C. 112(b) in the manner presented by the current Office Action.
Claims 3-10 depend on Claim 1.
Reason for Indicating Allowable Subject Matter
Re Claim 2: The prior arts of record, such as Sonoda and Han et al. (US 2017/0263887), alone or in combination, do not anticipate and do not render obvious such limitation of Claim 2 as “a second sub-layer on the second lower film”, in combination with all limitations of Claim 1.
Re Claim 11: The prior art of record cited above, alone or in combination, do not anticipate and do not render obvious all limitations of Claim 11 as interpreted.
Other relevant arts of record, including Ki et al. (US 2016/0093644), Degner et al. (US 2014/0042406), or Kwon et al. (US 2016/0093685) – do not compensate for the above deficiency.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 05/17/22